DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 9-12) in the reply filed on 12-09-2021 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-09-2021.

Claim Objections
Claim 9 is objected to because of the following informalities, and should be:
“…said electrode provides an electrical signal commensurate with the amount of cation concentration…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, since the claim sets forth that the monovalent cation selective electrode is positioned within the housing “at said inlet or said outlet” (emphasis added), the later recitation that the electrode provides an electrical signal commensurate with the amount of cation concentration measured “at said inlet and at said outlet” (emphasis added) presents an apparent contradiction to the earlier limitation (i.e. the electrode cannot be at only one or both at the same time).
For the purposes of examination, the examiner assumes claim 9 to mean (and suggests the following amendment): “said electrode provides an electrical signal commensurate with the amount of cation concentration measured at said inlet or at said outlet”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ammer (U.S. Patent 3,383,310).

Regarding claim 9, Ammer discloses (Figs. 1-2) an apparatus for measuring the total hardness in water of a water softener (by measurement of sodium ion concentration: col. 2, lines 23-25), comprising:
a housing 1 (i.e. the body of the container: see Figs. 1-2);
an ion exchange column 13 (col. 5, lines 67-72; col. 6, lines 7-8) or vessel in a monovalent cationic form (i.e. the vessel 1 including the exchange column 13: as shown in Fig. 2), the ion exchange column 13 or vessel having an inlet 3 and an outlet 4 separately disposed and extending through the housing (as shown in Figs. 1-2);
a monovalent cation selective electrode 15(col. 6, lines 4-6) positioned within the housing 1 at said inlet or said outlet (i.e. at the outlet: col. 6, lines 8-10), said monovalent cation selective electrode 15 capable of measuring monovalent cation activity, quantity, or concentration in the water (concentration: col. 6, lines 30-40); and
a valve 2 (col. 5, line 14) for receiving the water from said inlet 3 (as shown in Fig. 1);
wherein hard water (col. 1, lines 16-20; col. 5, lines 14-17) flows through the water softener 13 via the inlet 3 and outlet 4 to be measured by the monovalent cation selective electrode 15 (col. 2, lines 23-25; col. 6, lines 30-40), and said electrode 15 provides an electrical signal commensurate with the amount of cation concentration measured at said outlet 4 (col. 6, lines 30-40) to provide for a differential measurement of these values in order to ascertain the amount of cation being generated by said softener (col. 6, lines 30-40).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ammer (U.S. Patent 3,383,310) in view of Nyberg (U.S. Patent 5,788,826).


a housing 1 (i.e. the body of the container: see Figs. 1-2);
an ion exchange column 13 (col. 5, lines 67-72; col. 6, lines 7-8) or vessel in a monovalent cationic form (i.e. the vessel 1 including the exchange column 13: as shown in Fig. 2), the ion exchange column 13 or vessel having an inlet 3 and an outlet 4 separately disposed and extending through the housing (as shown in Figs. 1-2);
a monovalent cation selective electrode 15(col. 6, lines 4-6) positioned within the housing 1 at said inlet or said outlet (i.e. at the outlet: col. 6, lines 8-10), said monovalent cation selective electrode 15 capable of measuring monovalent cation activity, quantity, or concentration in the water (concentration: col. 6, lines 30-40); and
wherein hard water (col. 1, lines 16-20; col. 5, lines 14-17) flows through the water softener 13 via the inlet 3 and outlet 4 to be measured by the monovalent cation selective electrode 15 (col. 2, lines 23-25; col. 6, lines 30-40).
Ammer is applied as above, but does not disclose that the apparatus is in cassette form.
Nyberg discloses (Fig. 1) the apparatus can be in cassette form (i.e. electrochemical cell 20: col. 8, lines 10-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ammer’s apparatus to be in cassette form, as taught by Nyberg.


Regarding claim 2, Ammer discloses (Figs. 1-2) said monovalent cation selective electrode 15 is coupled to a reference electrode (col. 6, lines 4-6).

Regarding claim 3, Ammer discloses (Figs. 1-2) said monovalent cation selective electrode 15 is configured to measure sodium ions (col. 5, lines 33-34).

Regarding claim 5, Ammer is applied as above, but does not disclose an ion selective membrane shaped in tubular form to create a 360 degree engagement with a fluid sample flowing therethrough.
Nyberg discloses (Figs. 7a-7b) an ion selective membrane 100 shaped in tubular form (as shown in Figs. 7a-7b) to create a 360 degree engagement with a fluid sample flowing therethrough (col. 15, lines 3-6 and 25-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ammer’s apparatus to include an ion selective membrane shaped in tubular form to create a 360 degree engagement with a fluid sample flowing therethrough, as taught by Nyberg.
Such a modification would provide greater surface area for ion exchange.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Ammer (U.S. Patent 3,383,310) in view of Nyberg (U.S. Patent 5,788,826), and further in view of Patko (“Understanding Ion Selective Sensor” – as listed on Applicant’s 04-20-2021 IDS, and as provided by Applicant).

Regarding claim 4, Ammer is applied as above, but does not disclose an internal filling solution within which said monovalent cation selective electrode is encased.
Patko discloses an internal filling solution (page 4, second paragraph) within which said monovalent cation selective electrode is encased (see pages 4 and 12, second paragraph on each page).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ammer’s device to include an internal filling solution within which said monovalent cation selective electrode is encased, as taught by Patko.
Such a modification would improve the electrochemical potential of the electrode (Patko: page 4, second paragraph).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ammer (U.S. Patent 3,383,310) in view of Seidel et al. (U.S. Pub. 2006/0186052).

Regarding claim 11, Ammer is applied as above, and further discloses said monovalent cation selective electrode is capable of measuring ionic species (col. 5, lines 33-34) that will affect capacity of said softener 13 (col. 6, lines 30-40).

Seidel discloses measuring iron that permanently exchanges in a cation resin bed in said softener (see pars. [0039]-[0040] and [0067]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ammer’s device to include measuring iron that permanently exchanges in a cation resin bed in said softener, as taught by Seidel.
Such a modification would improve the utility of the measuring device in use with devices that remove heavy metals (Seidel: [0051]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ammer (U.S. Patent 3,383,310) in view of Averbeck et al. (U.S. Patent 9,637,397).

Regarding claim 12, Ammer is applied as above, and further discloses the amount of cation concentration measured at said outlet 4 is a measure of an amount of said cation in said water (col. 2, lines 23-25; col. 6, lines 30-40).
Ammer does not disclose the apparatus includes a bypass control to allow unsoftened water to be blended to reduce the amount of cation in the water, or to regulate the amount of hardness in the output.
Averbeck discloses the apparatus includes a bypass control 88 (i.e. blend line: col. 4, line 22) to allow unsoftened water to be blended to reduce the amount of cation in the water (col. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ammer’s device so that the apparatus includes a bypass control to allow unsoftened water to be blended to reduce the amount of cation in the water, or to regulate the amount of hardness in the output, as taught by Averbeck.
Such a modification would allow precise control of the exiting water hardness (Averbeck: col. 12, lines 12-25; col. 19, lines 14-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852